Mr. Justice Aldrey
delivered tbe opinion of tbe court.
Pedro Puras and two other persons were charged in the Municipal Court of Bio Grande with tbe offense of disturbing tbe public peace and Puras took tbe present appeal from a judgment of conviction rendered by tbe District Court of San Juan on appeal sentencing him to pay a fine- of $10, or, in default thereof, to imprisonment.
Tbe transcript of tbe record which has been submitted tó our consideration contains only the complaint, tbe judgment *225of the district court and tlie notice of appeal, and in his brief the defendant rests his plea for the reversal of the judgment on the exclusive ground that the complaint does not allege facts sufficient to constitute the offense of which he was convicted.
The complaint, in so far as pertinent, reads as follows:
“That from 7 p. m. to 9 p. m. on September 5, 1914, in the choir-loft and belfry of the Catholic church of this town, of the municipal judicial district of Rio Grande, Porto Rico, which forms a part of the judicial district of San Juan, Porto Rico, the said Pedro Puras, a priest, Serafín Benitez and Angel Benitez did then and there, wilfully and unlawfully and with evident malicious intent, disturb and interrupt an evangelical religious meeting which the ministers and members of the Baptist church attempted to hold in the public square with the written permission of the mayor of this town. The. said interruption consisted of chanting and bell-ringing in the following manner: The priest, dressed in plain clothes and without a -congregation in his church, chanted what appeared to be funeral dirges in the choir-loft of the church, raising his voice and directing it toward the place where the meeting was to take place, the sexton responding; and at intervals the said priest would say, ‘Bomba!’ (the bell-ringer’s cue), whereupon the bells would be rung. This occurred ten or twelve times and prevented the meeting from being begun at the time desired. ’ ’
The appellant maintains that the complaint is insufficient because it does not state when, at what moment or at what hour the said ministers and members desired to hold their meeting in the public square, and that the words and acts charged do not constitute rude, indecent or offensive conduct.
Regarding the first contention, it is understood from the complaint that it was intended to hold the religious meeting from 7 to 9 p. m. on September 5, 1914, because it alleges that during that time it was prevented from being begun by the chanting and bell-ringing in the church. As to the second contention, one of the ways of disturbing the public peace is. by means of noise, and while chanting and bell-ringing cannot be regarded as noises generally, nevertheless, like the best of *226music, they may become a noise according to the conditions of the time and place and the relation to the state of mind of the listeners. The People v. Vilaró, 13 P. R. R. 35. Songs and bell-ringing in a church performed with the intention of disturbing a lawful assemblage of persons become a noise as to such persons, because they are prevented thereby from holding their meeting.
Therefore, the demurrer to the complaint cannot be. sustained and the judgment appealed from should be

Affirmed.

Chief Justice Hernández and Justices Wolf and del Toro-concurred.
Mr. Justice Hutchison took no part in the decision of this ease.